Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicants amendments have  overcome the 112 rejection and the addition of application to skin in claims 1 and 8 render the claims non-obvious over the prior art where the prior art discloses modified histidine in micelles only for treatment of cancers when administered within the body, such as injection or oral consumption. There is no suggestion or reasonable expectation of success if the administration were modified to be topical. Additionally, claim 17 requires an antioxidant coated with the micelle, but there is no motivation in the prior art to include an antioxidant where the prior art appears to have stable compositions absent the antioxidant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612